         Case 8:19-cr-00061-JVS Document 738 Filed 08/19/21 Page 1 of 1 Page ID #:15772
BRETT A. SAGEL
ASSISTANT UNITED STATES ATTORNEY
411 WEST FOURT STREET, SUITE 8000
SANTA ANA, CA 92701
714-338-3598


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              SA CR 19-061-JVS
                                             PLAINTIFF(S)
                  v.
MICHAEL JOHN AVENATTI,                                               NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
Under Seal Document, Government's Ex Parte, [Proposed] Order Sealing




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




August 19, 2021                                               BRETT A. SAGEL
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
